


EXHIBIT 10.14(k)

 

SECOND AMENDMENT
TO THE
EMBARQ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

WHEREAS, Embarq Corporation (the “Company”) established the Embarq Supplement
Executive Retirement Plan effective as of May 17, 2006, as most recently amended
and restated effective January 1, 2009, and as subsequently further amended (the
“Plan”); and

 

WHEREAS, Sections 7.1 and 8.9 of the Plan provide that the Board of Directors of
the Company (the “Board”) may, in its sole discretion, amend the Plan; and

 

WHEREAS, by action dated November 15, 2011, the Board of Directors of Embarq
Corporation delegated its amendment authority with regard to the Plan to the
CenturyLink Plan Design Committee; and

 

WHEREAS, the CenturyLink Plan Design Committee wishes to amend the Plan in order
to clarify certain provisions therein and make certain other changes;

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                      Effective November 15, 2011, the
definition of “Committee” in Section 2.1 of the Plan (“Definitions”) is hereby
amended in its entirety to read as follows:

 

“Committee” means the CenturyLink Employee Benefits Committee.

 

2.                                      Effective January 1, 2011, Section 5.4
of the Plan (“Form of Payment”) is hereby amended in its entirety to read as
follows:

 

5.4          Form of Payment.

 

(a)                                 Default Form of Payment.  Subject to the
exceptions under Section 5.4(c), benefits payable to a Participant under the
Plan shall be distributed as follows:

 

(i)                                     If the Participant does not make a
timely election (as described under subsection (ii) below), then such benefits
shall be payable in the form of an annuity for the Participant’s life, or

 

(ii)                                  if the Participant so elects, in the form
of a Qualified Joint and Survivor Annuity, using the actuarial factors for
conversion, as provided under the Qualified Pension Plan as of the date of the
Participant’s election. Such election must be made by the Participant in writing
and will only be effective if it is received by the Committee at least 30 days
before the Participant’s Benefit Commencement Date;

 

--------------------------------------------------------------------------------


 

provided, however, that the election as to the form of payment of a Participant
who was a participant in the Sprint Supplemental Executive Retirement Plan
immediately prior to the Effective Date will apply to any benefits paid under
this Plan, unless a subsequent election to change the form of payment is made.

 

(b)                                 Form of Payment of Vested Enhanced Benefit. 
Notwithstanding anything in the Plan to the contrary, if the Participant is
receiving payment of his or her Vested Benefit in the form of an annuity at the
time he or she becomes entitled to an Enhanced Benefit, the Vested Enhanced
Benefit shall be paid in the same form as the Vested Benefit then being paid.

 

(c)                                  Exception to Default Form of Payment — Lump
Sum Payment.

 

(i)                                     Notwithstanding Section 5.4(a) and
subject to Section 5.4(c)(ii):

 

(A)                               If the actuarial equivalent of the present
value of a Participant’s Vested Benefit hereunder is valued at not more than two
times the limit on the amount of contributions permitted under Section 402(g) of
the Code on the date of such Participant’s Separation from Service, the Company
shall pay the equivalent actuarial value of such Vested Benefit in a lump sum on
the 180th day after the Participant’s Separation from Service with an Employer.

 

(B)                               Subject to Section 5.4(b), if the actuarial
equivalent of the present value of a Participant’s Vested Enhanced Benefit, if
any, is valued at not more than two times the limit on the amount of
contributions permitted under Section 402(g) of the Code on the later of
(i) first day of the 25th month following such Participant’s Separation from
Service with the Employer or (ii) first day of the month coincident with or next
following the Participant’s 55th birthday, as applicable, the equivalent
actuarial value of such Vested Enhanced Benefit shall be paid in a lump sum in
accordance with Section 5.1(b) above.

 

(ii)                                  Notwithstanding Section 5.4(a):

 

2

--------------------------------------------------------------------------------


 

(A)                               If the actuarial equivalent of the present
value of the Participant’s Vested Benefit hereunder is valued at not more than
one time the limit on the amount of contributions permitted under
Section 402(g) of the Code on May 1, 2009, the Company shall pay the equivalent
actuarial value of such Vested Benefit in a lump sum on May 1, 2009.

 

(B)                               Subject to Section 5.4(b), if the actuarial
equivalent of the present value of a Participant’s Vested Enhanced Benefit
hereunder is valued at not more than one time the limit on the amount of
contributions permitted under Section 402(g) of the Code on the first day of the
25th month following such Participant’s Separation from Service with the
Employer, the Company shall pay the equivalent actuarial value of such Vested
Enhanced Benefit in a lump sum within 60 days after the first day of the
25th month following such Participant’s Separation from Service with the
Employer.

 

(d)                                 For purposes of this Section 5.4, such
actuarial equivalent amount shall be determined in the same manner that the
amount of an involuntary cash out distribution is computed under the Qualified
Pension Plan. The payment of a lump sum amount under this Section 5.4 shall be a
complete discharge of any obligations to such individual and his or her
beneficiaries hereunder.

 

3.                                      Effective January 1, 2011, a new
Section 5.5 (“Limitation of Actuarial Adjustments”) is hereby added to the Plan
and shall in its entirety read as follows:

 

5.5                               Limitation of Actuarial Adjustments. 
Notwithstanding any Plan provision to the contrary, in no event shall there be
an actuarial adjustment of a Participant’s Vested Benefit or Enhanced Benefit if
the Benefit Commencement Date is after the Participant’s attainment of age 65.

 

4.                                      Effective January 1, 2011, Exhibit 4 to
the Plan is hereby amended in its entirety to read as follows:

 

Exhibit 4

 

Equivalent Actuarial Value of a Vested Enhanced Benefit if (i) the Participant
Separates from Service due to an Involuntary Termination without Cause, whether
or not such Participant has attained age 55, (ii) the Participant has a Vested
Benefit in accordance with Section 4.2 of the Plan and (iii) the sum of

 

3

--------------------------------------------------------------------------------


 

Participant’s age and years of Credited Service equal at least 75 as of the end
of the period during which severance is actually paid:

 

 

Age When
Benefits Begin

 

Percentage
of Benefits

 

 

55

 

75.0

 

 

56

 

77.5

 

 

57

 

80.0

 

 

58

 

82.5

 

 

59

 

85.0

 

 

60

 

87.5

 

 

61

 

90.0

 

 

62

 

92.5

 

 

63

 

95.0

 

 

64

 

97.5

 

 

65 or older

 

100.0

 

 

5.                                      Effective November 15, 2011, Section 7.1
of the Plan (“Amendment”) is hereby amended in its entirety to read as follows:

 

7.1                               [Reserved.]

 

6.                                      Effective November 15, 2011, Section 8.9
of the Plan (“Amendments”) is hereby amended in its entirety to read as follows:

 

8.9                               Amendments. The Board or its authorized
delegate may amend this Plan in its sole discretion. Any such amendment shall be
effective at such date as the Board or its authorized delegate may determine,
except that no such amendment, other than an amendment of a minor nature or
permitted in accordance with the terms of the trust, if any, described in
Section 8.4, may apply to any period prior to the announcement of the amendment.

 

7.                                      Effective November 15, 2011,
Section 8.10 of the Plan (“Plan Termination”) is hereby amended in its entirety
to read as follows:

 

8.10                        Plan Termination. The Board or its authorized
delegate may at any time terminate this Plan in whole or in part in which case
no further benefits shall accrue hereunder with respect to any affected
Participant. If an Employer ceases to be a Subsidiary of the Company, the
participation in this Plan of all Participants employed by that Employer will
terminate and no further benefits for such Participants shall accrue hereunder.
There shall be no acceleration of any benefits payable under this Plan upon
termination of the Plan, except as permitted under Section 409A of the Code.

 

4

--------------------------------------------------------------------------------


 

8.                                      Except as amended above, each and every
provision of the Plan, as it previously may have been amended, shall remain in
full force and effect without change or modification.

 

9.                                      Any inconsistent provision of the Plan
shall be read to be consistent with this Amendment and its purposes.

 

10.                               The Effective Date of each item of this
Amendment shall be as indicated as indicated above.

 

Signature in Counterparts. The undersigned agree to be bound by their telecopied
signatures and agree that the Company may rely on their telecopied signatures. 
This Resolution may be executed in multiple counterparts which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned, being all of the members of the CenturyLink
Plan Design Committee, hereby approve, adopt and execute this Amendment on this
                 day of December, 2011.

 

CENTURYLINK PLAN DESIGN COMMITTEE

 

 

By:

 

 

By:

 

 

Charles Wheeler, Chair

 

 

G. Clay Bailey, Member

Title:

Sr. Vice President, Human Resources

 

Title:

Sr. Vice President, Treasurer

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Joseph Osa, Member

 

 

Marina Pearson, Member

Title:

Vice President, Human Resources, Labor

 

Title:

Vice President, Human Resources, Compensation & Benefits

 

 

 

 

 

 

 

 

By:

 

 

 

 

Mark Stites, Member

 

 

Title:

Vice President, Legal

 

 

 

5

--------------------------------------------------------------------------------
